Exhibit 10.1
VOTING AGREEMENT
     This Voting Agreement (the “Agreement”) is made and entered into as of
August 17, 2010, by and among Pharaoh Acquisition Corp., a Delaware corporation
(“Parent”), and the undersigned stockholder (“Holder”) of Phoenix Technologies
Ltd., a Delaware corporation (the “Company”).
RECITALS
     Pursuant to an Agreement and Plan of Merger, dated as of the date hereof
(the “Merger Agreement”), by and among Parent, Pharaoh Merger Sub Corp., a
Delaware corporation and wholly-owned subsidiary of Parent (“Merger Sub”), and
the Company, Merger Sub is merging with and into the Company (the “Merger”) and
the Company, as the surviving corporation of the Merger, will thereby become a
wholly-owned subsidiary of Parent. Concurrently with the execution and delivery
of the Merger Agreement and as a condition and inducement to Parent and Merger
Sub to enter into the Merger Agreement, Parent has required that Holder enter
into this Agreement. In order to induce Parent to enter into the Merger
Agreement, Holder is willing to make certain representations, warranties,
covenants and agreements with respect to the shares of common stock, par value
$0.001 per share, of the Company (“Company Common Stock”) beneficially owned by
Holder (within the meaning of Rule 13d-3 of the Exchange Act) and set forth
beneath Holder’s signature on the last page of this Agreement (the “Shares”).
Capitalized terms used herein but not defined shall have the meanings ascribed
to them in the Merger Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
          1. Agreement to Retain Shares.
               a. Transfer. During the period beginning on the date hereof and
ending on the Expiration Date (as defined in Section 4 below), (1) except as
contemplated by the Merger Agreement, and except as provided in Section 1(b)
below, Holder agrees not to, directly or indirectly, sell, transfer, exchange or
otherwise encumber or dispose of (including by merger, consolidation or
otherwise by operation of law) (“Transfer”) the Shares and further acknowledges
and agrees that any attempted Transfer of Shares or any interest therein in
violation of this Section 1(a) shall be null and void, and (2) Holder agrees
that Holder will not, and will not permit any entity under Holder’s control to,
directly or indirectly, grant any proxies or powers of attorney, deposit any of
such Holder’s Shares into a voting trust or enter into a voting agreement with
respect to any of such Holder’s Shares, or enter into any agreement or
arrangement providing for any of the actions described in this clause (2).
               b. Permitted Transfers. Section 1(a) shall not prohibit a
transfer of Shares by Holder to (i) any family member or trust for the benefit
of any family member of (ii) any affiliate, stockholder, member or partner of
any Holder which is an entity, so long as the assignee or transferee agrees to
be bound by the terms of this Agreement and executes and delivers to the parties
hereto a written consent, reasonably satisfactory in form and substance to
Parent, memorializing such agreement.
               c. New Shares. Holder agrees that any shares of Company Common
Stock that Holder purchases or with respect to which Holder otherwise acquires
record or beneficial ownership after the date of this Agreement and prior to the
Expiration Date shall be subject to the terms and conditions of this Agreement
to the same extent as if they constituted Shares and for all purposes shall be
included in the definition of Shares.
               d. Covenant of the Holder. Holder agrees with, and covenants
that, (i) this Agreement and the obligations hereunder shall attach to Shares
and, notwithstanding any violation of the transfer restrictions contained in
this Agreement, shall be binding upon any person or entity to which

 



--------------------------------------------------------------------------------



 



legal or beneficial ownership shall pass, whether by operation of law or
otherwise; and (ii) such Holder shall not request that the Company register the
transfer (book-entry or otherwise) of any certificate or uncertificated interest
representing any or all of the Shares, unless such transfer is made in
compliance with this Agreement.
          2. Agreement to Vote Shares.
               a. Holder agrees during the term of this Agreement to vote the
Shares, and to cause any holder of record of Shares to vote or execute a written
consent or consents if stockholders of the Company are requested to vote their
shares through the execution of an action by written consent in lieu of any such
annual or special meeting of stockholders of the Company: (i) in favor of the
Merger and the Merger Agreement, at every meeting (or in connection with any
action by written consent) of the stockholders of the Company at which such
matters are considered and at every adjournment or postponement thereof;
(ii) against (1) any Acquisition Proposal, (2) any action, proposal, transaction
or agreement which could reasonably be expected to result in a breach of any
covenant, representation or warranty or any other obligation or agreement of the
Company under the Merger Agreement or of Holder under this Agreement and (3) any
action, proposal, transaction or agreement that could reasonably be expected to
impede, interfere with, delay, discourage, adversely affect or inhibit the
timely consummation of the Merger or the fulfillment of Parent’s, the Company’s
or Merger Sub’s conditions under the Merger Agreement or change in any manner
the voting rights of any class of shares of the Company (including any
amendments to the Company’s certificate of incorporation or bylaws)
(collectively, the “Covered Proposals”). This Agreement is intended to bind
Holder as a stockholder of the Company only with respect to the Covered
Proposals. Except as expressly set forth in this Section 2(a), Holder shall not
be restricted from voting in favor of, against or abstaining with respect to any
other matter presented to the stockholders of the Company. Until the Expiration
Date, Holder covenants and agrees not to enter into any agreement or
understanding with any person with respect to voting of its Shares on any
Covered Proposal which conflicts with the terms of this Agreement.
               b. Holder further agrees that, until the Expiration Date, Holder
will not, and will not permit any entity under Holder’s control to, (A) solicit
proxies or become a “participant” in a “solicitation” (as such terms are defined
in Rule 14A under the Exchange Act) in opposition to any Covered Proposal,
(B) initiate a stockholders’ vote with respect to an Acquisition Proposal or (C)
become a member of a “group” (as such term is used in Section 13(d) of the
Exchange Act) with respect to any voting securities of the Company with respect
to an Acquisition Proposal.
               c. Subject to the provisions set forth in Section 5 hereof, and
as security for Holder’s obligations under Section 2(a), until the Expiration
Date, Holder hereby irrevocably constitutes and appoints Parent and its or his
designees as Holder’s attorney and proxy in accordance with the General
Corporation Law of the State of Delaware, with full power of substitution and
resubstitution, to cause the Shares to be counted as present at the Stockholder
Meeting, to vote his Shares at the Stockholder Meeting, however called, and to
execute consents in respect of his Shares with respect to the Covered Proposals.
SUBJECT TO THE PROVISIONS SET FORTH IN SECTION 5 HEREOF, THIS PROXY AND POWER OF
ATTORNEY IS IRREVOCABLE AND COUPLED WITH AN INTEREST. The power of attorney
granted by holder herein is a durable power of attorney and shall survive the
dissolution, bankruptcy, death or incapacity of Holder. Upon the execution of
this Agreement, Holder hereby revokes any and all prior proxies or powers of
attorney given by Holder with respect to voting of the Shares on the Covered
Proposals and agrees not to grant any subsequent proxies or powers of attorney
with respect to the voting of the Shares on any Covered Proposal until after the
Expiration Date. Holder understands and acknowledges that Parent is entering
into the Merger Agreement in reliance upon the Holder’s execution and delivery
of this Agreement and Holder’s granting of the proxy contained in this
Section 2(c). Holder hereby affirms that the proxy granted in this Section 2(c)
is given in connection with the execution of the Merger Agreement, and that such
proxy is given to secure the performance of the duties of Holder under this
Agreement. If for any reason the proxy granted herein is found by a court of

-2-



--------------------------------------------------------------------------------



 



competent jurisdiction to not be valid, then Holder agrees to vote the Shares in
accordance with Section 2(a). For Shares as to which Holder is the beneficial
but not the record owner, Holder shall take all necessary actions to cause any
record owner of such Shares to irrevocably constitute and appoint Parent and its
designees as such record owner’s attorney and proxy an irrevocable proxy to the
same effect as that contained herein
          3. Representations, Warranties and Covenants.
               (I) Of Holder. Holder hereby represents, warrants and covenants
to Parent that:
               a. Holder (i) is the beneficial owner (as such term is defined in
Rule 13d-3 under the Exchange Act) of the Shares, free and clear of all Liens
(other than those created by this Agreement) and (ii) except pursuant hereto,
there are no options, warrants or other rights, agreements, arrangements or
commitments of any character to which Holder is a party relating to the pledge,
disposition or voting of any of the Shares and there are no voting trusts or
voting agreements with respect to the Shares.
               b. Holder does not beneficially own any shares of capital stock
of the Company other than (i) the Shares and (ii) any options, warrants or other
rights to acquire any additional shares of Company Common Stock or any security
exercisable for or convertible into shares of Company Common Stock, set forth on
the signature page of this Agreement (collectively, “Options”).
               c. Holder has the legal capacity, power and authority to enter
into and perform all of Holder’s obligations under this Agreement (including
under the proxy granted in Section 2(c) above). This Agreement (including the
proxy granted in Section 2(c) above) has been duly and validly executed and
delivered by Holder and constitutes a valid and binding agreement of Holder,
enforceable against Holder in accordance with its terms, subject to (a) laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and (b) rules of law governing specific performance, injunctive relief and other
equitable remedies.
               d. None of the execution and delivery of this Agreement by
Holder, the consummation by Holder of the transactions contemplated hereby or
compliance by Holder with any of the provisions hereof will conflict with or
result in a breach, or constitute a default (with or without notice of lapse of
time or both) under any provision of, any trust agreement, loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement, instrument
or Applicable Law applicable to Holder or to Holder’s property or assets.
               e. Other than an amendment to Holder’s Schedule 13D on file with
the U.S. Securities and Exchange Commission, no consent, approval or
authorization of, or designation, declaration or filing with, any Governmental
Authority or other Person on the part of Holder is required in connection with
the valid execution and delivery of this Agreement.
               (II) Of Parent. Parent hereby represents, warrants and covenants
to Holder that:
               a. Parent has the legal capacity, power and authority to enter
into and perform all of Parent’s obligations under this Agreement. This
Agreement has been duly and validly executed and delivered by Parent and
constitutes a valid and binding agreement of Parent, enforceable against Parent
in accordance with its terms, subject to (a) laws of general application
relating to bankruptcy, insolvency and the relief of debtors and (b) rules of
law governing specific performance, injunctive relief and other equitable
remedies.
               b. None of the execution and delivery of this Agreement by
Parent, the consummation by Parent of the transactions contemplated hereby or
compliance by Parent with any of the provisions hereof will conflict with or
result in a breach, or constitute a default (with or without notice of lapse of
time or both) under any provision of, any trust agreement, loan or credit
agreement, note, bond,

-3-



--------------------------------------------------------------------------------



 



mortgage, indenture, lease or other agreement, instrument or Applicable Law
applicable to Parent or to Parent’s property or assets.
               c. No consent, approval or authorization of, or designation,
declaration or filing with, any Governmental Authority or other Person on the
part of Parent is required in connection with the valid execution and delivery
of this Agreement.
          4. Termination. This Agreement shall terminate upon the earliest to
occur of (i) the Effective Time, (ii) the date on which the Merger Agreement is
terminated in accordance with its terms, (iii) the mutual written consent of the
parties hereto, (iv) any material amendment to the Merger Agreement, including
any decrease in, or change in form of, the merger consideration and (v) the End
Date (as defined in the Merger Agreement as in effect on the date hereof) (the
earliest of such dates, the “Expiration Date”).
          5. Fiduciary Duties. Notwithstanding anything in this Agreement to the
contrary: (i) Holder makes no agreement or understanding herein in any capacity
other than in Holder’s capacity as a beneficial owner of the Shares,
(ii) nothing in this Agreement shall be construed to limit or affect the
Holder’s rights and obligations as a director, officer, or other fiduciary of
the Company, and (iii) Holder shall have no liability to Parent, Merger Sub or
any of their Affiliates under this Agreement as a result of any action or
inaction by Holder acting in his capacity as a director, officer, or other
fiduciary of the Company.
          6. Waiver of Appraisal and Dissenters’ Rights. Holder hereby waives,
and agrees not to assert or perfect, any rights of appraisal or rights to
dissent from the Merger that Holder may have by virtue of ownership of the
Shares.
          7. Miscellaneous.
               a. Amendments and Waivers. Any term of this Agreement may be
amended or waived with the written consent of the parties or their respective
successors and assigns. Any amendment or waiver effected in accordance with this
Section 7(a) shall be binding upon the parties and their respective successors
and assigns.
               b. Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of law thereof. Each of the parties hereto
(i) consents to submit to the personal jurisdiction of any federal court located
in the State of Delaware or any Delaware state court in the event any dispute
arises out of this Agreement, (ii) agrees that it shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (iii) agrees that it shall not bring any action relating to this
Agreement in any court other than a federal or state court sitting in the State
of Delaware.
               c. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
7(c).

-4-



--------------------------------------------------------------------------------



 



               d. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
               e. Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
               f. Notices. Any notice required or permitted by this Agreement
shall be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, or
72 hours after being deposited in the regular mail as certified or registered
mail with postage prepaid, if such notice is addressed to the party to be
notified at such party’s address or facsimile number as set forth below, or as
subsequently modified by written notice.
               g. Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith, in order to maintain the economic position enjoyed
by each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.
               h. Specific Performance. Each of the parties hereto recognizes
and acknowledges that a breach of any covenants or agreements contained in this
Agreement will cause Parent and Merger Sub to sustain damages for which they
would not have an adequate remedy at law for money damages, and therefore each
of the parties hereto agrees that in the event of any such breach Parent shall
be entitled to the remedy of specific performance of such covenants and
agreements and injunctive and other equitable relief in addition to any other
remedy to which they may be entitled, at law or in equity and Holder will not
oppose the seeking of such relief on the basis that Parent has an adequate
remedy at law. Holder hereby agrees that it will not seek, and agrees to waive
any requirement for, the securing or posting of a bond in connection with Parent
seeking or obtaining such equitable relief.
[Signature Page Follows]

-5-



--------------------------------------------------------------------------------



 



     The parties have caused this Agreement to be duly executed on the date
first above written.

                  Parent:   Pharaoh Acquisition Corp.
 
               
 
                    By:   /s/ Nick Kaiser
 
        Name: Nick Kaiser         Title: President
 
                    Address:   2121 Rosecrans Avenue
 
            Suite 4325
 
            El Segundo, CA 90245
 
             
 
    Attention:   Nick Kaiser
 
 
                    Telephone:       (310) 364-0100
 
    Facsimile:       (310) 364-0110
 

[Signature page to voting agreement.]

 



--------------------------------------------------------------------------------



 



                  Holder:   Ramius LLC
 
               
 
                    By:   /s/ Owen Littman
 
        Name: Owen Littman         Title: Authorized Signatory
 
                    Address:   599 Lexington Avenue
 
            20th Floor
 
            New York, NY 10022
 
             
 
    Attention:   Jeffrey C. Smith/Owen Littman
 
 
                    Telephone:       212-845-7955 / 212-201-4841
 
    Facsimile:       212-845-7986 / 212-845-7995
 

         
Number of Shares of Company Common Stock Beneficially Owned as of the Date of
this Agreement:
    5,103,500  
 
       
 
       
[Number of Options Beneficially Owned as of the Date of this Agreement:]
       
 
       

[Signature page to voting agreement.]

 